Case 18-17801-ref      Doc 10   Filed 12/11/18 Entered 12/11/18 11:44:28       Desc Main
                                 Document Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   In re: Brian Edward
   Buecker, a/k/a Brian                              Chapter 7
   Buecker,
   d/b/a The Gun Gallery                             Bky. No.18-17801-REF
   Inc., d/b/a Creative
   Business Transitions,

                      Debtor(s)
                                  ORDER    TO SHOW CAUSE


              The Court having been apprised that the debtor has failed to

amend caption of case to remove The Gun Gallery Inc. from the

caption of the Chapter 7 individual filing;

          ORDERED that the debto shall appear before this Court in

.Courtroom #1, The Madison, 400 Washington Street, Reading,
Pennsylvania,     19601 on December 27, 2018, at           9:30 a.m.     to show

cause   why    the    corporate   entity    should   not   be    dismissed      and

stricken from the caption.


              IT IS FURTHER ORDERED that if the debtor fails to appear

at the hearing scheduled above, this case may be dismissed with

prejudice without need for further notice or hearing.


    Date: December 11, 2018                    ________________________________
                                                         RICHARD E. FEHLING
                                                CHIEF UNITED STATES BANKRUPTCY JUDGE




cc: United States Trustee
    Chapter 7 Trustee
